September 3, 2009 Mr. David Edgar U. S. SECURITIES AND EXCHANGE COMMISSION Division of Corporation Finance Washington, D.C.20549 Re:310 Holdings, Inc SEC comment letter dated September 1, 2009 Dear Mr. Edgar: We are in receipt of your letter dated September 1, 2009.We have filed an amended Form 8-K on September 3, 2009.In conjunction with your letter the Company acknowledges that: · the company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, 310 Holdings, Inc. By: /s/ John Bordynuik John Bordynuik Chief Executive Officer
